Name: Council Regulation (EC) No 533/97 of 17 March 1997 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil
 Type: Regulation
 Subject Matter: budget;  agricultural structures and production;  economic policy;  processed agricultural produce;  EU finance
 Date Published: nan

 25. 3 . 97 EN Official Journal of the European Communities No L 83/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 533/97 of 17 March 1997 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community and, in particular, Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas, in accordance with Article 1 (5) of Regulation (EEC) No 2262/84 f), the Council , acting by a qualified majority on a proposal from the Commission , is to adopt before 1 January 1997 the method for financing actual expenditure of agencies as from the 1997/ 1998 marketing year; Whereas work customarily entrusted to the agencies must be carried out during the 1997/1998 marketing year; whereas, as a result, provision should be made for a Community contribution to the agencies' expenditure for that period in order to ensure they can operate effectively and in accordance with the rules within the framework of the administrative autonomy provided for in Regulation (EEC) No 2262/84, Article 1 The last two subparagraphs of Article 1 (5) of Regulation (EEC) No 2262/84 are hereby replaced by the following: '50 % of the agencies' actual expenditure for the 1997/ 1998 marketing year shall be covered by the general budget of the European Communities. Before 1 October 1997, the Commission shall consider the need to maintain the Community contri ­ bution to the agencies' expenditure and, where appro ­ priate, shall present a proposal to the Council . In accordance with the procedure provided for in Article 43 (2) of the Treaty, the Council shall decide before 1 January 1998 on any financing of the expen ­ diture in question .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1997. For the Council The President J. VAN AARTSEN (') OJ No C 378, 13 . 12. 1996, p. 16 .I1) OJ No C 85, 17. 3. 1997. (3) OJ No L 208, 3 . 8 . 1984, p. 12. Regulation as last amended by Regulation (EEC) No 593/92 (OJ No L 64, 10 . 3 . 1992, p. 1 ).